  


 HR 2131 ENR: To designate the Federal building and United States courthouse located at 83 Meeting Street in Charleston, South Carolina, as the “J. Waties Waring Judicial Center”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 2131 
 
AN ACT 
To designate the Federal building and United States courthouse located at 83 Meeting Street in Charleston, South Carolina, as the J. Waties Waring Judicial Center. 
 
 
1.J. Waties Waring Federal building and United States courthouse 
(a)DesignationThe Federal building and United States courthouse located at 83 Meeting Street in Charleston, South Carolina, shall be known and designated as the J. Waties Waring Judicial Center. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building and United States courthouse referred to in subsection (a) shall be deemed to be a reference to the J. Waties Waring Judicial Center. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
